Filed 10/28/14 P. v. Marquez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


THE PEOPLE,                                                                                  C073809

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12358)

         v.

JULIAN BERNARDO MARQUEZ,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         Defendant Julian Bernardo Marquez molested E.L., his step-granddaughter, when
she was five or six years of age. At that time, E.L. spent the night with her grandparents
about once a week and slept either on the couch or in the spare room. The first time



                                                             1
defendant molested E.L., she had fallen asleep with her grandmother in her grandparents’
bedroom. E.L. was awakened by defendant who was touching her vagina with his
fingers. She said nothing and her grandmother remained asleep. On another occasion,
E.L. fell asleep on the floor in her grandparents’ bedroom and was awakened by
defendant who was touching her vagina with his hands and fingers. On a separate
occasion, E.L. fell asleep on the bed in the spare room and was awakened by defendant
touching her vagina with his hands and fingers. E.L. said defendant had touched her with
his fingers on her vagina about once a month when she was in kindergarten but she could
not recall the details of these other incidents. E.L. recalled one other incident when she
was six years old. Defendant awakened her and when he tried to put his hands down her
pants, E.L. moved away from him and he was unable to molest her. He never touched
her again.
       E.L. did not tell anyone about these incidents. After the first incident, she was
afraid and thought no one would believe her. In the eighth grade, she told some of her
friends and they convinced her to tell her mother. E.L. did so by writing a letter to her
mother.
       When interviewed by the police after he was arrested, defendant admitted that
when E.L. was very young, she often slept with him and his spouse in their bed. Initially,
defendant denied any improper touching of E.L. but eventually admitted he had touched
her with his hand under her underwear more than 10 times.
       Defendant’s sisters, 57-year-old J.L. and 55-year-old L.S., and his daughter, 42-
year-old T.M., testified that when they were around seven years of age, defendant
molested them. With J.L., defendant’s conduct progressed to sexual intercourse when
she was just eight years of age and ended when she was 14 years of age and five months
pregnant. Defendant’s third incident of sexual conduct with L.S. was interrupted by J.L.
and after that, there were no additional incidents. With T.M., defendant had her touch
him when she was three or four years of age. He attempted sexual intercourse with her

                                             2
when she was seven years old. The last incident occurred when she was 10 or 11 years of
age, when defendant put his penis in her mouth until he ejaculated.
       Defendant’s other daughters, C.M., A.W., and J.K., testified that defendant never
molested them. However, both C.M. and A.W. confirmed that he had admitted to them
that he had molested his sisters and his daughter T.M.
       The 65-year-old defendant testified and admitted some of the sexual conduct with
his sisters and T.M. With respect to E.L., defendant claimed he put Vaseline on her
vagina because she complained her vagina was “stinging” and touched her vagina 10
times but did so when he was cleaning her. He admitted that when she slept in his bed,
he touched E.L.’s vagina four times in a sexual manner, describing his state of mind as
“like a little spell type of thing.”
       The court found defendant guilty of five counts of committing lewd and lascivious
conduct upon a child under the age of 14 years (E. L.) (Pen. Code, § 288, subd. (a);
counts 1 through 5) and one count of attempted lewd conduct upon the same child (Pen.
Code, §§ 664/288, subd. (a); count 11). The court acquitted defendant on five more
counts of lewd conduct upon E.L. (counts 6 through 10).
       The court sentenced defendant to state prison for an aggregate term of 15 years,
consisting of the midterm of six years on count 1, a consecutive two-year term (one-third
the midterm) on counts 2 through 5, each, and a consecutive one-year term (one-third the
midterm) on count 11.
       Defendant appeals.
                                       WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days



                                              3
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                       MURRAY               , J.



We concur:



      RAYE                  , P. J.



      DUARTE                , J.




                                            4